DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 16, 2019.  Claims 1 – 17 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 05, 2020, May 26, 2020, June 16, 2021, and August 31, 2021 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The background of the disclosure is objected to because line 7 of [0007] currently recites “the mechanical key much be exchanged”.  It should recite “the mechanical key must be exchanged”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 – 6, 9, and 12 - 13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0154867 A1 to GOLDUBER (herein after "Golduber").
As to Claim 1,
Golduber’s security system for vehicle sharing discloses a vehicle vault (see at least Figs. 2 – 3, 6, ¶0008, and Abstract.  

    PNG
    media_image1.png
    524
    748
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    780
    579
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    805
    572
    media_image3.png
    Greyscale

, comprising: 
a base portion sized and shaped as a vehicle license plate holder for installation onto a vehicle bumper, the base portion (see at least Figs. 1 - 6, ¶0008, ¶0021 - ¶0022, and Abstract, vehicle based locking compartment integrated into a Smart License Plate Frame (SLPF) 117) comprising: 
a vault for storing small objects, comprising a storage compartment and a removable cover for providing access to the storage compartment (see at least Figs. 1 - 6, ¶0008, ¶0024,Abstract.  In particular, see Fig. 6, vault (vehicle based locking compartment) stores a removable key or other items); and 
an electronic locking mechanism for locking and unlocking the vault (see Figs. 1 - 10,¶0008, ¶0021, Abstract.  In particular, see Fig. 10 ~ process method steps 1005 and 1009.  

    PNG
    media_image4.png
    678
    1007
    media_image4.png
    Greyscale

See ¶0030 - ¶0031, "A short range wireless technology, such as Bluetooth or near field communications (NFC), may be used to transfer lock and unlock commands between the personal communications devices of the owner and renter and the SLPF 117... server 103 may send an unlock command to SLPF 117 through a router or communication node 106 (not shown) that is part of the mobile network 102 such as over a GSM network."  Golduber teaches an electronic locking mechanism); and 
a movable portion rotatably coupled to an edge of the base portion, comprising means to secure a vehicle license plate.  (See at least Figs. 1 - 6, ¶0037 - ¶0038, SLPF117 is coupled to a hinge 203, thereby allowing license hinged support plate to rotate.)
As to Claim 5,
Golduberg discloses the vehicle vault of claim 1, further comprising: 
a charging port for providing power to the electronic locking device when an external power source is coupled to the charging port.  (See at least Figs. 1 - 6, ¶0025, ¶0042, ¶0050, ¶0052, and ¶0060.  In particular, see ¶0036, ¶0050, and ¶0060.  SLPF 117 discloses a universal serial bus (USB) charging port and teaches that it can connect and supply power to the electronic locking device when an external power source is coupled to the USB charging port.)
As to Claim 6,
Golduberg discloses the vehicle vault of claim 5, further comprising: 
a battery coupled to the electronic locking device (see at least Figs. 1 - 6, ¶0025, ¶0042, and ¶0054, battery compartment 208 holds batteries coupled to the electronic locking device); 
wherein the battery is not charged when the external power source is coupled to the charging port.  (See at least Figs. 1 - 6, ¶0025, ¶0042.  In particular, see ¶0042, "Rechargeable batteries or cells may be charged manually, through a charging connection to a vehicle charging system, or by solar charging using a solar plate array or panel positioned to have exposure to the sun." Golduberg discloses a battery charging management system, teaching wherein the battery is not charged when the external power source is coupled to the charging port.)
As to Claim 9,
Golduber discloses the vehicle vault of claim 1, further comprising: 
a sensor for determining whether a vehicle key is present inside the storage compartment (see at least Figs. 1 - 6, ¶0025, ¶0049, and ¶0062); and 
a transmitter for wirelessly transmitting a result of the determination to a remote location.  (See at least Figs. 1 - 6, ¶0025, and ¶0049.)

As to Claim 12,
Golduber discloses the vehicle vault of claim 1, further comprising: 
a shock sensor for detecting physical disturbances to the vehicle (see at least Figs. 1 - 6, ¶0025, ¶0049, ¶0063 - ¶0064, motion/shock sensor 416) and 
generating electronic shock signals in response thereto (see at least Figs. 1 - 6, ¶0025, ¶0049, ¶0063 - ¶0064); 
a processor coupled to the shock sensor, for determining when a shock event has occurred to the vehicle based on the electronic shock signals provided by the shock sensor (see at least Figs. 1 - 6, ¶0023); and 
a transmitter for transmitting an alert when the processor determines that the shock event has occurred.  (See at least Figs. 1 - 6, ¶0025, ¶0049, ¶0058 - ¶0059, ¶0063 - ¶0064.  Golduber discloses a tampering or unauthorized use sub-system of SLPF 117 which teaches an accelerometer that registers / detects vibration, shock, and / or motion indicative of tampering and transmits an alert that the shock event has occurred.)
As to Claim 13,
the vehicle vault of claim 1, further comprising: 
a vibration sensor for detecting physical disturbances to the vehicle and generating electronic vibration signals (see at least Figs. 1 - 6, ¶0025, ¶0049, ¶0063 - ¶0064, motion/shock sensor 416) in response thereto; 
a processor coupled to the vibration sensor, for determining when the vehicle is in motion based on the electronic vibration signals provided by the vibration sensor (see at least Figs. 1 - 6, and ¶0023, SLPF 117 incorporates motion/shock sensor 416 to receive vibration signals when the lock compartment is tampered with); and 
a transmitter for transmitting an alert when the processor determines that the vehicle is in motion.  (See at least Figs. 1 - 6, ¶0025, ¶0058 - ¶0059, and ¶0063 - ¶0064.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 4 and 14are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154867 A1 to GOLDUBER (herein after "Golduber") in view of U.S. Patent No. 2,128,679 to KIELIAN (herein after "Kielian").
As to Claim 3,
Golduber’s security system for vehicle sharing discloses the vehicle vault of claim 1,
wherein the movable portion comprises 
a slanted surface that secures a vehicle license plate in place.  (See Figs. 1 - 6, ¶0037, ¶0045, and ¶0061.  In particular, see Fig. 3.  See ¶0045, "SLPF 117 has an angular profile such as that of a vertically oriented right triangle wider at the base and 
However, Golduber’s security system for vehicle sharing does not teach or suggest, wherein the movable portion comprises 
a slanted surface that secures a vehicle license plate in place and 
at an angle to a vehicle license plate light such that a viewable plane of the vehicle license plate is illuminated when the vehicle license plate light is illuminated.
Kielian’s work presents a holder for vehicle license plates allowing for the reflected illumination of a shielded electric light for purposes of license plate illumination.
Kielian further teaches wherein the movable portion comprises 
at an angle to a vehicle license plate light such that a viewable plane of the vehicle license plate is illuminated when the vehicle license plate light is illuminated.  (See Fig. 2 ~ lamp 20 and plug 26, pg. 1, Col. 2, Lines 44- 51, and pg. 2, Col. 1, Lines 10 - 16, and Lines 20 - 24.  

    PNG
    media_image5.png
    575
    644
    media_image5.png
    Greyscale

Kielian discloses an illuminated license plate holder.  Modifying the movable portion of the slanted surface of Golduber (see Fig. 3 and ¶0045 of Golduber) with the slanted surface of Kielian teaches an angle to a vehicle license plate light such that a viewable plane of the vehicle license plate is illuminated when the vehicle license plate light is illuminated.  (See Fig. 2 of Kielian)).
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.  26 plug and 20 lamp
Golduber is analogous art to the claimed invention as it relates to a vehicle license plate frame with vault (locking key compartment) in that it provides a license plate frame with vault (locking key compartment) having a transmitter for transmitting an alert when a shock / vibration event has been detected.  Kielian is analogous art to the at an angle to a vehicle license plate light such that a viewable plane of the vehicle license plate is illuminated when the vehicle license plate light is illuminated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Golduber’s security system for vehicle sharing wherein the movable portion is at an angle to a vehicle license plate light, as taught by Kielian, to provide a viewable plane of the vehicle license plate is illuminated when the vehicle license plate light is illuminated, thereby enabling benefits, including but not limited to:  easy visible vehicle identification; and vehicle registration support.

As to Claim 4,
Modified Golduber substantially discloses the vehicle vault of claim 3, wherein the base portion comprises: 
a mounting plate sized and shaped substantially in the form of a license plate for secure attachment to a vehicle bumper or license plate holder (see Figs. 1 - 6, ¶0037, ¶0045, and ¶0061.  In particular, see Figs. 2 and 4.  See license plate mounting frame 211 holds license plate 205); and 
two, triangular side portions each extending perpendicularly from left and right mounting plate ends, respectively, a hypotenuse of each triangular side portion and the mounting plate forming the angle.  (See Figs. 1 - 6, ¶0037, ¶0045, and ¶0061.  In particular, see Figs. 2 - 4.)
As to Claim 14,
Modified Golduber discloses the vehicle vault of claim 1, further comprising: 
a wireless receiver for receiving a signal from a client device for the light source to illuminate (see Figs. 1 - 6, and ¶0103); and 
a processor coupled to the light source and the wireless receiver, for causing the light source to illuminate in response to receiving the signal.  (See Figs. 1 - 6, ¶0023, and claims 8 and 18.  Golduber suggests the activation of a light by a processor of the mobile computerized security housing in response to receiving the signal.)
However, Golduber’s security system for vehicle sharing does not teach or suggest, a light source for illuminating at least the license plate.
On the contrary, Kielian’s illuminated license plate holder teaches a light source for illuminating at least the license plate. (See Fig. 2 ~ lamp 20 and plug 26, pg. 1, Col. 2, Lines 44- 51, and pg. 2, Col. 1, Lines 10 - 16, and Lines 20 – 24.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Golduber’s security system for vehicle sharing wherein the movable portion is at an angle to a vehicle license plate light, as taught by Kielian, to provide a viewable plane of the vehicle license plate is illuminated when the vehicle license plate light is illuminated, thereby .

Claims 7 – 8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154867 A1 to GOLDUBER (herein after "Golduber") in view of U.S. Patent Application Publication No. 2006/0261931 to CHENG (herein after "Cheng").
As to Claim 7,
Golduber’s security system for vehicle sharing discloses the vehicle vault of claim 1.
However, Golduber’s security system for vehicle sharing does not explicitly disclose wherein it further comprises:
a digital camera for providing digital images of an interior of the storage compartment; and 
a transmitter for wirelessly transmitting the digital images to a remote location.
Cheng’s work presents an automobile alarm system that performs: face identification and discrimination with a camera and/or digital camera device for photographing inside and outside of automobiles; and transmits a radio image to a remote equipment for reporting an incident where security breach events have occurred.  (See Abstract.)
a digital camera for providing digital images (see ¶0100 and Abstract) of an interior of the storage compartment (see ¶0016); and 
a transmitter for wirelessly transmitting the digital images (see ¶0123) to a remote location.  (See ¶0017)
Cheng is analogous art to the claimed invention as it relates to an automobile security system in that it provides digital image capture and transmission of the digital images of the interior of a vehicle’s storage compartment to a remote location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Golduber’s security system for vehicle sharing with digital image capture capability of the interior of the storage compartment; and a transmitter for wirelessly transmitting the digital images to a remote location, as taught by Cheng, to provide visual surveillance of vehicle interiors, thereby enabling benefits, including but not limited to:  remote vehicle surveillance monitoring and supervision.

As to Claim 8,
Modified Golduber substantially discloses the vehicle vault of claim 7, further comprising: 
a wireless receiver for receiving a command from a client device.  (See Figs. 1 – 8, and ¶0103, "the user, or the server (on behalf of the user) may issue a… command… user may then issue or "send" the command to the SLPF over the short 
However, Golduber’s security system for vehicle sharing does not explicitly disclose for the digital camera to record a digital image of the interior of the storage compartment.
Cheng, on the other hand, teaches the digital camera to record a digital image of the interior of the storage compartment.  (See ¶0074, ¶0116 - ¶0117, and Abstract, Cheng discloses an automobile security system teaching wherein a digital camera to record a digital image.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Golduber’s security system for vehicle sharing with digital image recording capture capability of the interior of the storage compartment; and a transmitter for wirelessly transmitting the digital images to a remote location, as taught by Cheng, to provide visual surveillance of vehicle interiors, thereby enabling benefits, including but not limited to:  remote vehicle surveillance monitoring and supervision.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154867 A1 to GOLDUBER (herein after "Golduber") in view of U.S. Patent No. 6,067,007 to GIOIA (herein after "Gioia").
As to Claim 11,
the vehicle vault of claim 1, further comprising: 
a microphone for converting sounds wave energy into electronic signals (see Figs. 1 - 6, ¶0049, ¶0064, and claim 7, Golduber teaches SLPF 117 having audio sensors that include microphone(s)); 
a processor coupled to the microphone (see Figs. 1 - 6, ¶0049, ¶0061, ¶0064, and claim 7, Golduber teaches SLPF 117 having a processor (CPU) that processes the signals received from the audio sensors being / coupled to the microphone(s)), 
However, Golduber’s security system for vehicle sharing does not explicitly disclose the processor for determining when a vehicle engine is running based on the electronic signals; and
Gioia’s work presents an automotive vehicle security system comprising a passive operator identification device and a theft control unit work together to ensure a vehicle operator is authorized to operate the vehicle. An event detector communicates with the theft control unit to provide an event signal associated with the vehicle such as vehicle movement. If an event signal is received by the theft control unit, and the first and second security codes are not equal, the theft control unit communicates the vehicle position as determined by the position detector to a monitoring station. 
Gioia further teaches the processor for determining when a vehicle engine is running based on the electronic signals (see Col. 3 Lines 38 – 44); and 
a transmitter for transmitting an alert when the processor determines that the vehicle engine is running.  (See Col. 3 Lines 45 – 59.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Golduber’s security system for vehicle sharing with the capability to remotely determine if a vehicle’s engine is running and / or the vehicle has changed geolocation, as taught by Gioia, to provide transmission of alert signals when unauthorized operation or movement of a vehicle is reported, along with signaling the geolocation and identification of the vehicle, thereby enabling benefits, including but not limited to:  remote vehicle surveillance monitoring and supervision.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154867 A1 to GOLDUBER (herein after "Golduber") in view of U.S. Patent Application Publication No. 2007/0001826 A1 to LANIER et al. (herein after "Lanier").
As to Claim 15,
Golduber’s security system for vehicle sharing discloses the vehicle vault of claim 1, wherein the electronic locking assembly comprises: 
an electronic motor (see ¶0044); 
a movable mechanical locking mechanism  (see ¶0044) bolt coupled to the electronic motor (see ¶0025 and ¶0036); 
a memory for storing processor-executable instructions (see ¶0055) and an access code (see ¶0025); and 
the electronic motor and the memory, for executing the processor-executable instructions that causes the processor (see ¶0061) to: 
determine that the code matches the access code stored in the memory (see ¶0060); and 
in response to determining that the code matches the access code stored in the memory (see ¶0060), cause the electronic motor to move the movable mechanical locking mechanism into an unlocked position.  (See ¶0025.)
However, Golduber’s security system for vehicle sharing does not explicitly disclose a keypad formed into the base portion; 
a processor coupled to the keypad, and
receive a code from the keypad.
Lanier, on the other hand, teaches a keypad formed into the base portion (see claim 10); 
a processor coupled to the keypad (see ¶0060), and
receive a code from the keypad.  (See ¶0060.)
Lanier is analogous art to the claimed invention as it relates to an automobile electronic key system in that it provides transmitted signal alerts when unauthorized unique identification codes are entered to a vehicle, thus triggering a security breach.
.

Claims 16 – 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154867 A1 to GOLDUBER (herein after "Golduber") in view of U.S. Patent Application Publication No. 2007/0001826 A1 to LANIER et al. (herein after "Lanier") as to claim 15 above, and further in view of U.S. Patent No. 6,401,466 B1 to OLSEN (herein after "Olsen").
As to Claim 16,
Modified Golduber substantially disclose the vehicle vault of claim 15.
However, Golduber’s security system for vehicle sharing does not explicitly disclose, further comprising: 
a transmitter coupled to the processor; wherein the processor-executable instructions comprise further instructions that causes the processor to: 
determine when the vault has been opened; determine that the vault has been opened for a time greater than a predetermined permitted access time stored in the memory; and 

Conversely, Olsen teaches further comprising: 
a transmitter coupled to the processor (see Col. 4, Lines 50 – 63); wherein the processor-executable instructions comprise further instructions that causes the processor to: 
determine when the vault has been opened (see Col. 4, Lines 50 – 63); 
determine that the vault has been opened for a time greater than a predetermined permitted access time stored in the memory (see Col. 4, Lines 24 – 27); and 
cause the transmitter to transmit an alert when the vault has been opened more than the predetermined permitted access time.  (See Col. 4, Lines 18 – 28.)
Olsen is analogous art to the claimed invention as it relates to an automobile security system in that it provides door alarm timing monitoring functionality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Golduber’s security system for vehicle sharing with the vault door open alarm system, as taught by Olsen, to provide vehicle vault door open alarm and transmitted alerts, thereby enabling benefits, including but not limited to:  vehicle vault door open alarm timing monitoring and supervision.

As to Claim 17,
Modified Golduber substantially disclose the vehicle vault of claim 16.
However, Golduber’s security system for vehicle sharing does not explicitly disclose, further comprising: 
a wireless receiver; 
wherein the processor-executable instructions further comprise instructions that further cause the processor to: 
receive the predetermined permitted access time from the wireless receiver; and 
store the predetermined permitted access time in the memory.
On the other hand, Olsen teaches further comprising: 
a wireless receiver (see Col. 16, Lines 5 – 9); 
wherein the processor-executable instructions further comprise instructions that further cause the processor (see Col. 4, Lines 50 – 63) to: 
receive the predetermined permitted access time from the wireless receiver (see Col. 4, Lines 18 – 28); and 
store the predetermined permitted access time in the memory.  (See Col. 4, Lines 24 – 27.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Golduber’s security system for vehicle sharing with permitted access time from the wireless receiver the 

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It appears that the prior art is silent in particular with regards to the vehicle vault of claim 1 further comprising:
a sensor for detecting when the vault cover plate has been placed into a closed position; 
in response to detecting that the vault cover plate has been placed into a closed position, capturing a first digital image of the interior of the storage compartment by the digital camera; and 
a transmitter for wirelessly transmitting the first digital image to a remote location.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661